In a negligence action to recover damages for personal injury, the defendants appeal from an order of the Supreme Court, Kings County, entered January 19, 1965, which granted plaintiff’s motion for summary judgment against the defendants and directed an assessment of damages. Order reversed, without costs, and motion denied. In support of his motion for summary judgment, plaintiff submitted an affidavit containing an “ extract ” of an alleged written statement in which the defendant Gralm admitted driving his codefendant’s truck with knowledge that the foot brake was inoperative. No copy of that statement was annexed to the affidavit or otherwise contained in the motion papers, nor was any attempt made to provide the court with an explanation as to the identity of the person to whom the statement was given, as to the date and place it was made and as to the circumstances under which it was given. In opposition to the motion, the defendant G-alm submitted an affidavit containing facts which, if true, would raise a question of fact as to whether his conduct was negligent. In the absence of some external criteria by which the probative value of the two versions contained in the motion papers might be weighed, the motion for summary judgment should have been denied (cf. Gangi v. Fradus, 227 N. Y. 452, 456-457; Gerard v. Inglese, 11 A D 2d 381, 382-383; see Fisch, New York Evidence, § 806; Richardson, Evidence [9th ed.], § 307). Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.